

116 HR 7873 IH: Epi for Dilly Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7873IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Grothman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to give a preference, with respect to project grants for preventive health services, for States that allow trained individuals to carry and administer epinephrine, and for other purposes.1.Short titleThis Act may be cited as the Epi for Dilly Act of 2020.2.Preference for States that allow trained individuals to carry and administer epinephrineSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended by adding at the end the following new subsection:(n)Preference for States that allow trained individuals To carry and administer epinephrine(1)PreferenceThe Secretary, in making grants under this section, shall give preference to any State that—(A)permits a trained individual to administer epinephrine to any individual reasonably believed to be having an anaphylactic reaction; and(B)provides to the Secretary the certification described in paragraph (2).(2)Civil liability protection lawThe certification described in this paragraph is a certification made by the attorney general of the State that the State—(A)has a civil liability protection law;(B)has reviewed such law to determine the application of such law with regard to a trained individual who may administer epinephrine to another individual reasonably believed to be having an anaphylactic reaction; and(C)has concluded that such law provides adequate civil liability protection applicable to such a trained individual.(3)Rule of constructionNothing in this subsection creates a cause of action or in any other way increases or diminishes the liability of any person under any other law.(4)DefinitionsFor purposes of this subsection:(A)The term civil liability protection law means a State law offering liability protection to individuals who give aid on a voluntary basis in an emergency to an individual who is ill, in peril, or otherwise incapacitated.(B)The term trained individual means an individual—(i)who has received training in the administration of epinephrine; and(ii)whose training in the administration of epinephrine meets appropriate medical standards and has been approved by the State..